DETAILED ACTION
	Claims 1-18 and 20-23 are present; claims 1-13 and 15-17 remain withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2020 has been entered.

Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14 recites: “b) introducing the genetically modified microbial cell into a nutrient rich cultivation medium comprising a substrate for production of said biosynthetic metabolite, wherein the cells undergo at least 40, 45, or 50 generations of cell multiplication.” 
Claim 14 recites “the genetically modified microbial cell” in the singular and then recites “the cells” in the plural.  Recitation of “the cells” cannot reasonably refer to any structural other than the previously recited “the genetically modified microbial cell” such that no rejection under 35 U.S.C. 112(b) is raised.  However, the singular/plural disagreement in claim terminology is required to be corrected
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 14, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. 2018/0273989 A1), PCT filed on 09/02/2016 claiming priority to U.S. Prov. 62/214,248 filed 09/04/2015, further in view of Van Melderen et al. (U.S. 2017/0314053 A1) (filed 07/06/2015), Peubez et al. (Antibiotic-free selection in E. coli, Microbial Cell Factories 9 (2010): 65), Szpirer et al. (Separate-component-stabilization system for protein and DNA production without the use of antibiotics, BioTechniques 38 (2005): 775-81), Janben et al. (“Fatty acid synthesis in Escherichia coli and its applications towards the production of fatty acid based biofuels,” Biotechnol. Biofuels 7 (2014): 7) and Hoskisson et al. (“Continuous culture,” Microbiology 151 (2005): 3153-59).
Zhang et al., abstract, teach:

Zhang et al. in the claims teach:
1. A host cell comprising:
a product-responsive biosensor; and
a selection gene.
2. The host cell of claim 1, wherein the product-responsive biosensor is an intracellular product-responsive biosensor.
3. The host cell of claim 1, wherein the product-responsive biosensor regulates expression of the selection gene.
9. The host cell of claim 1, wherein the selection gene is a survival gene.
10. The host cell of claim 1, wherein the selection gene is an essential metabolic pathway gene.
62/214,248, in the claims, similarly teach:

    PNG
    media_image1.png
    638
    1095
    media_image1.png
    Greyscale

The specification, page 17, lines 1-6, state the following:
By way of example only, suitable transcription factors encoded by the coding
sequence of the first nucleic acid molecule include AraC (SEQ ID No: 6),
AraCmev (SEQ ID No: 12) and FadR (SEQ ID No: 68) that function as
biosensors by binding to the metabolites L-arabinose, mevalonate and fatty
acid / fatty acid acyl-CoA respectively (see examples illustrating
biosensor: inducible promoter pairs for a range of metabolites).
In view of the above, a nucleic acid encoding FadR is considered to be an embodiment of “a first nucleic acid molecule wherein the transcription and/or translation of said molecule yields a biosensor capable of binding said cellular metabolite to form a complex.”  Further, the statement of “fatty acid/fatty acyl-CoA” is an indication that in view of the specification “fatty acid/fatty acyl-CoA” are equivalent metabolites.  Regardless, the specification directly states that FadR is an embodiment of a biosensor as recited in claim 14.
“In some embodiments, the host cell may be a recombinant host cell. The recombinant host cell can include, for example, a first vector, a second vector, and a third vector. In some embodiments, the first vector may include a product-responsive transcription factor binding site, at least one promoter; and a selection gene (e.g., a heterologous selection gene), wherein the at least one promoter is operably linked to the selection gene. . . . The second vector may include a nucleic acid encoding a product, wherein the product binds a product-responsive transcription factor [i.e. the transcription factor is a biosensor that forms a complex with a product/biosynthetic metabolite] and wherein the product-responsive transcription factor binds the product-responsive transcription factor binding site.” Zhang et al., para. [0048]; 62/214,248, claim 1, para. [0006].  For the reasons more fully discussed below, the “first vector” taught by Zhang et al. is comparable to the recited second nucleic acid molecule in claim 14 and the “second vector” taught by Zhang et al. is comparable to the recited first nucleic acid molecule in claim 14.
“Product produced by the recombinant host cells binds to the product-responsive transcription factor resulting in the activation of the promoter that controls expression of the selection gene. For cells producing low product levels, the selection gene is not sufficiently expressed and low-producing cells do not thrive, and in some embodiments cannot continue to grow [i.e., wherein said cell is not viable when a coding sequence of the gene encoding a protein is knocked-out].  For cells producing high product levels, the product [i.e. biosynthetic metabolite] binds to the transcription factor [i.e. forms a complex] to result in activation of the promoter controlling expression of the selection gene. Thus, for cells producing high product levels, the selection gene is expressed allowing high-product producing cells to rapidly grow. The method results in enhancing microbial fermentation efficiency because only high et al., para. [0058]; 62/214,248, para. [0054].  
The described “enhancing microbial fermentation efficiency because only high product producing cells are able to express the selection gene, thus synthesizing additional product” is clearly the result of the engineered cell having such selection gene that is not present in a corresponding wild-type or parent cell.
Regarding a “product-responsive biosensor” as recited in claim 1 of Zhang et al., Zhang et al., para. [0049], teach that “Product-responsive transcription factor binding sites include FadR.  FadR is exemplified as a  “product-responsive biosensor” in Example 5 of Zhang et al.  “The sensor-regulator consists of a transcription factor (TF) FadR, whose DNA-binding activity is regulated by acyl-CoAs (derived from FFA by an acyl-CoA synthetase), and a synthetic promoter PAR that is repressed by FadR (FIGS. 12, 13A, and 13B). The FFA sensor-regulator provided tight control of gene expression from PAR and exhibited 60-fold maximal activation upon the detection of FFA.”  Zhang et al., para. [0111]; 62/214,228, para. [0111].  In this embodiment, the promoter PAR controls expression of a second nucleic acid molecule encoding a selection gene as recited in claim 1 of Zhang et al.  The FadR biosensor when bound to FAA to form a complex allows for expression from the PAR promoter to allow for expression of the selection gene whose expression is regulated by the PAR promoter. 
That is, complex formation between FadR and acyl-CoAs results in 60-fold maximal activation of the PAR promoter controlling expression of the selection gene.  Again, the specification, page 17, lines 1-6, states that FadR is a biosensor as recited in claim 14. That is, “The FFA-activated promoter PAR controls the expression of genes from an essential metabolic pathway (e.g., as an alternative to using expensive and environmentally-problematic antibiotics with an antibiotic resistance gene as the selection gene).” Zhang et al., para. [0114]; 62/214,248, para. [0116]. The vectors used to make engineered cells as embodiments of Zhang et al. are described in Fig. 3 of Zhang et al. (and Fig. 14 of U.S. Prov. 62/214,248) such that the biosensor FadR as taught by Zhang et al. is expressed by a first nucleic acid molecule wherein the transcription and/or translation of the first nucleic acid molecule yields a FadR biosensor capable of binding a biosynthetic metabolite being FFA.  Further, as discussed above, upon formation of a complex between FadR biosensor and FFA/acyl-CoA, the expression of a selection gene et al., the selection gene(s) is LeuABCD expressed from plasmids being second nucleic molecules as described in Fig. 3 of Zhang et al. (and Fig. 14 of U.S. Prov. 62/214,248).
	Regarding the identity of the selection gene as taught by Zhang et al., “in some embodiments, the selection gene can be a survival gene such as an antibiotic resistance gene. Thus, when an antibiotic (i.e., a selection pressure) is included in the culture or growth medium, any host cell not expressing the selection (antibiotic resistance) gene fails to thrive (and in some cases fails, to survive) whereas any host cell expressing the selection (antibiotic resistance) gene will continue to grow. As another example, the selection gene can be a gene from an essential metabolic pathway for example. Thus, if the host cell is grown in a medium such as a minimal medium that lacks the essential metabolite (i.e., exposed to a selection pressure), expression of the gene from an essential metabolic pathway by the host cell results in the essential metabolite, resulting in selection of the host cell. In contrast, if the host cell lacks the ability to express the gene from an essential metabolic pathway, the host cell will have a decreased cellular fitness and will be unable to thrive (and in some cases, unable to survive) in the metabolite-depleted culture medium.” Zhang et al., para. [0041]; 62/214,248, para. [0039].  
Zhang et al. directly teach that the survival gene encodes an essential protein required for cell growth and/or survival, wherein said cell is not viable, i.e. lack of expression of the survival gene “the host cell will have a decreased cellular fitness and will be unable to thrive.”  That is, lack of metabolic production of a desired metabolite (e.g. FAA/acyl-CoA) in a modified cell attenuates multiplication of the modified cell as compared to a parent cell not modified to express a first nucleic acid molecule encoding a biosensor that can be FadR and a second nucleic acid encoding a selection or essential gene whose expression is induced by a formation of a complex between the biosensor with the desired metabolite, such as a complex between FadR and acyl-CoA or FFA.     
“Suitable selection genes should be responsive to an associated selection pressure as described herein. In some embodiments, the selection gene may be selected from, for example, an antibiotic resistance, sensitivity gene, and an essential metabolic pathway gene as described herein.” Zhang et al., para. [0062]; 62/214,248, para. [0059].
et al. do not directly teach selection or survival genes/proteins that do not depend upon selective pressure in the form of an antibiotic added to the culture medium or selection pressure in the form of a minimal medium that lacks an essential metabolite.
Zhang et al. teach that “Use of a gene (or genes) from essential metabolic pathways is particularly advantageous it allows for avoiding the use of expensive and environmentally-problematic antibiotics.” Zhang et al., para. [0051]; 62/214,248, para. [0048].  As such, Zhang et al. directly motivates the ordinarily skilled artisan to seek applications of the methods of Zhang et al. that do not utilize antibiotics nor an antibiotic selection gene as an embodiment of the selection gene of claim 1 of Zhang et al.  As explained by Peubez et al., abstract:
The increasing regulatory requirements to which biological agents are subjected will have a great impact in the field of industrial protein expression and production. There is an expectation that in a near future, there may be “zero tolerance” towards antibiotic-based selection and production systems. Besides the antibiotic itself, the antibiotic resistance gene is an important consideration. The complete absence of antibiotic-resistance gene being the only way to ensure that there is no propagation in the environment or transfer of resistance to pathogenic strains.
As such, at the time of filing the ordinarily skilled artisan would have been motivated to implement embodiments of Zhang et al. that do not rely upon the addition of antibiotics due to the environmental issues highlighted by Peubez et al. and Zhang et al.  Example 5 of Zhang et al. illustrate a selection gene that complements for leucine auxotrophy (i.e. amino-acid auxotrophy complementation) as a mechanism to avoid the use of antibiotics, which relies upon a minimal or defined media lacking leucine.  However, other non-antibiotic selection genes are known in the art.  For example, Peubez et al. in addition to teaching amino acid auxotrophy complementation (page 2, left column), teach the following (page 2, right column):
Poison/Antidote selection
The original "Separate-component-stabilization system for protein and DNA production without the use of antibiotics" has recently been proposed by Szpirer et al [13]. The selection is based on the following elements:
the poison), inserted into the bacterial genome of the E. coli strain BL21λ (DE3) and encoding a stable protein (100 aa), binding gyrase, an essential element for cell division. Upon binding gyrase, the ccdB gene product impairs DNA replication and induces cell death.
Gene ccdA (the antidote), plasmid-born, encodes an instable protein (90 aa) under control of the mob promoter, acting as a natural inhibitor of ccdB.
It has been shown that after 20 generations on a non selective medium 100% of the bacteria still contain the plasmid. Two hours after induction, the plasmid is still present into all bacteria, which is not the case with a standard pET/BL21λDE3 system. 
The poison/antidote selection system discussed above has been suggested to select for cells that express a desired product, such as a polypeptide.  Van Melderen et al., abstract, teach:
A cassette sequence for the transformation of a host cell includes at least: a first nucleotide sequence encoding a peptide or protein of interest to be produced by the host cell. The first sequence is linked to a second nucleotide sequence providing resistance to a toxin or encoding an antitoxin peptide to the toxin. The nucleotide sequences are organized in such a way that production of the peptide encoded by the second nucleotide sequence(s) is translationally coupled to production of the peptide encoded by the first nucleotide sequence. 
“The present invention is also related to a method for controlling the survivability of a host cell, preferably the above-described cell comprising in its genome the nucleotide sequence of the cassette or the vector according to the invention and wherein: either the host cell further comprises in its genome, preferably under the control of a first promoter/operator sequence, one or more copies of a fourth nucleotide sequence encoding the toxin or the biosynthetic pathway for production of the toxin and/or this host cell further comprising in its culture medium this toxin or cell (which can be the host cell or a cell which is not the host cell) secreting in this culture medium this toxin.” Van Melderen et al., para. [0032].
“More preferably, the toxin is a peptide or a protein belonging to a toxin/antitoxin module, and the second nucleotide sequence encodes the associated antitoxin peptide or RNA that may neutralize the toxin. Toxin/antitoxins pairs may selected from the group consisting of CcdB/CcdA.” Van Melderen et al., para. [0023].  “The toxin can also be produced by the host cell itself, by introducing the nucleotide preferably in the chromosome of the host cell and preferably under the control of a first inducible promoter/operator sequence.” Van Melderen et al., para. [0023].
“Because it represents a burden to cell metabolism, bacteria will not always produce the recombinant peptide or proteins efficiently. Indeed, it is possible that non desired genetic modifications are generated in the protein coding sequence, for instance point mutations (nucleotide(s) substitutions), deletions or additions of one or more nucleotide(s) in the recombinant nucleotide(s) sequence(s) of interest will occur and will generate stop codons, frameshifts and/or deletion or insertion in the corresponding amino acid sequence(s) and maintain the production of inactive, mutated or truncated peptides or proteins. . . . In addition, mutations can occur elsewhere in the genome (including chromosomal and extra-chromosomal elements), which can directly or indirectly affect the yield and quality of the recombinant protein or peptide, such as mutations affecting the promoter or operator region of the gene encoding the protein or peptide, or mutations affecting the expression of components of the transcriptional or translational machineries.” Van Melderen et al., para. [0008].  “In addition, due to high heterogeneity in bioreactors, some cells show no or low recombinant peptide or protein production.” Van Melderen et al., para. [0009].  “Therefore, it still exists a need to improve methods and systems to guarantee better quality of recombinant peptides or proteins, particularly of full-length recombinant peptides or proteins showing the expected primary amino acid sequence, and to guarantee homogeneous producing-cell population, possibly present in a bioreactor.”  Van Melderen et al., para. [0010].
“This selection is efficiently done by the use of a selectable marker, such as antibiotic resistance gene or pair of poison and/or antidote genes.” Van Melderen et al., para. [0005].
As such, Zhang et al. teach techniques for producing a homogeneous cell population producing a metabolite (e.g. FFA) by coupling expression of a survival/selection gene to production of the metabolite wherein the survival/selection gene counters a selective pressure introduced to the system (e.g. an antibiotic, amino acid auxotrophy with depleted medium).  Van Melderen et al. teach techniques for producing a homogeneous cell population producing a desired polypeptide product coupled to expression of an antitoxin gene (e.g. ccdA) wherein the antitoxin gene counters a selective pressure introduced to the system in the form of an inducible toxin gene (e.g. ccdB) engineered into the cells.
et al. See Zhang et al. [0041]; 62/214,248, para. [0055].  Peubez et al. and Van Melderen et al. teach that traditional antibiotic selection can be substituted with a poison (i.e. toxin)/antidote (i.e. antitoxin) selection system wherein 1) instead of an antibiotic poison a toxin gene being ccdB encoding a poisonous protein is inserted into the genome/chromosome of E. coli in an inducible fashion as taught by Van Melderen et al., and 2) instead of an antibiotic resistance gene a gene being ccdA that counters the effects of the ccdB gene is expressed.  Again, Van Melderen et al., para. [0005], directly teach that “selection is efficiently done by the use of a selectable marker, such as antibiotic resistance gene or pair of poison and/or antidote genes.  The preceding is interpreted as an express teaching to the ordinarily skilled artisan at the time of filing that 1) selective pressure in the form of an antibiotic can be substituted with selective pressure in the form of the cell expressing an inducible ccdB toxin gene, and 2) the desired trait of the cell can be selected for by coupling the presence of the desired trait to a gene that counters the selective pressure, such as a ccdA antitoxin gene or antibiotic resistance gene as appropriate; that is, the ccdA antitoxin gene can substitute for an antibiotic resistance gene.
As discussed above, Zhang et al. teach the use of antibiotic resistance gene as embodiment selection genes.  Since as discussed, both Peubez et al. and Van Melderen et al. teach that 1) use of an antibiotic can be substituted with inducible expression of a ccdB toxin gene, and 2) the ccdA antitoxin gene can substitute for an antibiotic gene, the ordinarily skilled artisan at the time of filing would have been motivated to substitute an antibiotic as taught by Zhang et al. for inducible expression of the ccdB gene and to substitute an antibiotic resistance gene whose expression is controlled by a biosensor forming a complex with a FFA/acyl-CoA metabolite as taught by Zhang et al. with the ccdA antitoxin gene having expression controlled by the same biosensor/metabolite complex.  The ordinarily skilled artisan at the time of filing would have been motivated to do this since the prior art teach the following benefits can be achieved:
Use of antibiotics can be avoided which is taught to be disadvantageous by both Zhang et al. and Peubez et al
Use of the ccdA antitoxin and ccdB toxin gene has the benefit of allowing for the use of a non-selective medium wherein neither an antibiotic (i.e. no externally supplied growth inhibitor or growth retardant) nor a nutrient depleted media is required.
As discussed, Van Melderen et al. teach that the ccdB toxin gene should be expressed from an inducible promoter with the ccdB gene integrated into the chromosome. Van Melderen et al., para. [0023]. As such, in implementing expression of ccdB gene as a selective pressure in embodiments of Zhang et al., Van Melderen et al. directly instructs that the ccdB gene should be inducible, which can be done through use of a promoter that will be induced by the same agent used to induce production of FFA (e.g. IPTG) or a different inducing agent such the selective pressure of ccdB gene can be turned on or off. The non selective medium taught by Peubez et al. is considered to meet the claim limitation of a nutrient rich cultivation medium; for example, Szpirer et al. is cited by Peubez et al. regarding the discussed ccdA and ccdB genes wherein selection is done utilizing E. coli cultured in LB medium, which is a rich medium.  Szpirer et al., page 777, left column.
Zhang et al. teach that any embodiment thereof includes 1) providing a genetically modified cell having a first nucleic acid molecule/vector encoding for a biosensor (e.g. FadR as discussed above) and a second nucleic acid molecule/vector encoding a selection gene (e.g. an antibiotic selection gene or ccdA antidote gene), 2) culturing/introducing said cell into a cultivation medium comprising a substrate such as glucose for the production of FFA biosynthetic metabolite (see Zhang et al. para. [0074]; 62/214,248, para. [0072]), and 3) and recovering/extracting FFA produced from a culture (see Zhang et al., para. [0080]; 62/142,248, para. [0076]). 
As such, upon substitution of a ccdA antidote gene as a selection gene within embodiments of Zhang et al. for the reasons discussed above, the cited prior art teaches the following method:
A method for producing a biosynthetic metabolite being FFA comprising the steps of: 
a) providing a genetically modified microbial cell comprising: 
i. a first nucleic acid molecule wherein the transcription and/or translation of said molecule yields a FadR biosensor capable of binding said biosynthetic metabolite to form a complex; and 
ii. a second nucleic acid molecule comprising a coding sequence encoding an essential protein required for cell growth and/or survival being ccdA antidote protein, wherein said cell is not viable when AR promoter; wherein expression of said essential ccdA protein encoded by said second nucleic acid molecule is induced when said FadR biosensor and said biosynthetic metabolite form a complex; whereby arrest of growth of said cell due to an absence of complex formation does not depend on externally supplied growth inhibitor or growth retardant; 
b) introducing the genetically modified microbial cell into a nutrient rich cultivation medium comprising a substrate for production of said biosynthetic metabolite, and 
c) recovering the biosynthetic metabolite produced by said culture, wherein a lack of metabolite FFA production in said genetically modified microbial cell or progeny cell thereof attenuates multiplication of said cell as compared to a parent cell lacking said first nucleic acid molecule and said second nucleic acid molecule from which said genetically modified microbial cell was derived.
However, Zhang et al. do not directly teach the cells undergo at least 40 generations of cell multiplication.  
The techniques of Zhang et al. are specifically directed towards “to enhance product yield in a cost-effective and industrially-relevant manner.” Zhang et al., para. [0114].  Zhang et al. further indicate interest in application of the teachings there to “long term” fermentation processes for the production of FFA. Zhang et al., para. [0116]; 62/214,248, para. [0120].
Jabsen et al., page 15, left column, teach that “Although fed-batch fermentations have advantages over batch cultures, continuous fermentations offer an even higher potential, because the cells can be kept under optimal conditions and in the most suitable growth phase. With the aim of FFA production, continuous cultivations of an E. coli strain with replacements of fadD, fadE and fadAB, each by one copy of the thioesterase gene from Umbellularia californica, have been performed.”  
As such, Jabsen et al. teach that it is desirable to culture E. coli for the production of free fatty acids (FFA) under continuous fermentation wherein the cells are maintained in growth phase.  That is, the cells continue to grow and increase generation number for as long as the fermentation is allowed to continue.  As described by Hoskisson et al., continuous culture is well-known in the art to refer to “The addition of fresh nutrient-replete medium to such a culture during exponential growth at a suitable rate would allow growth to proceed at a given rate indefinitely. As a consequence of this, the culture volume grows at a constant rate in a constant environment and assumes a ‘steady state’.”  Hoskisson et al., bridging pages 3153-54.
While Zhang et al. demonstrate batch-fed fermentation in the working examples, Jabsen et al. further describe the advantages of culturing E. coli for producing fatty acids via continuous fermentation wherein the cells are “maintain[ed] in a growth phase” such that the number of generation of cells will continue without limit.  As such, at the time of filing, the ordinarily skilled at the time of filing would have been motivated to culture the modified E. coli cells taught by Zhang et al. by continuous fermentation in order to obtain the advantages taught by Janben et al. wherein “continuous fermentations offer an even higher potential” than fed-batch fermentations.  Since continuing growth at a constant rate is a general condition of continuous culture, it is not inventive to discover the optimum or workable ranges by routine experimentation including extended time of continuous fermentation that would lead to 40, 45 or 50 generations of cell division since the growth phase never ceases. See MPEP 2144.05(II)(A).
Regarding recitation of the productive life-time of said culture is prolonged by preventing proliferation of non-producing spontaneous mutants, "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited." MPEP 2111.04.  Here, achievement of the productive life-time of said culture is prolonged by preventing proliferation of non-producing spontaneous mutants appears to be an expression of the intended result of providing a genetically modified microbial cell having the recited first and second nucleic acids and introducing the cell into a nutrient rich medium under conditions that fatty acid as a metabolite is produced.  Further, "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." MPEP 2145(II).  Here, as far as the cited prior art suggest the performance of all of the active providing, introducing and recovering steps of claim 14, any achievement of the productive life-time of said culture is prolonged by preventing proliferation of non-producing spontaneous mutants appears to be recognition of another advantage which would flow naturally from following the suggestion of the prior art that cannot be the basis for patentability when the differences would otherwise be obvious.  
et al., “a group of ten colonies from each culture (Tc treated or non-treated) was selected for genome sequencing, and the results showed only three non-synonymous SNPs in each group, relative to the parent strain QCFAT+. These SNPs were confirmed to be unrelated to the improved FFA yield (FIGS. 21A and 21B), and some of them were likely to be mutations in response to the stress conditions used for selection (see tables in FIG. 22). Although PopQC can improve titers by selecting for beneficial genetic mutants, the results indicate that in the case of FFA production, PopQC improved titers through selection of non-genetic, metabolic variants.” Zhang et al., para. [0113]; 62/214,248, para. [0115].  As such, Zhang et al. teach that the methodology taught therein suppresses the production of mutants (e.g. genetic mutants) that are detrimental to production of fatty acids.  As such, Zhang et al. clearly and expressly teach that the methodology taught prevents proliferation of non-producing spontaneous mutants.  As far as Zhang et al. further teach that “by utilizing an intracellular product-responsive biosensor to regulate the expression of a selection gene, which continuously enriches high-performing, non-genetic variants,” such continuous enrichment of high-performing cells in a manner that suppresses detrimental mutation would appear to necessarily result in a prolonged productive life-time of said culture by preventing proliferation of non-productive mutants since high-performing cells that are not genetic mutants are continuously enriched over time.  
Van Melderen et al. further teach that expression of an antitoxin (ccdA) linked to production of desired production (e.g. polypeptide) is for the purpose “to guarantee homogeneous producing-cell population, possibly present in a bioreactor” wherein otherwise “it is possible that non desired genetic modifications are generated.” Van Melderen et al., paras. [0008] and [0010].  “This will avoid generation of heterogeneous host cell sub-populations producing non complete and possibly inactive proteins of interest or producing low amounts or no protein of interest 7. Therefore, with the method and means according to the invention, a high production and high qualitative yield of the recombinant peptide or protein of interest 7 as a fusion protein 10 (through a translational coupling) is obtained.”  Van Melderen et al., para. [0072].  The preceding is also considered to be a description of preventing proliferation of non-producing spontaneous mutants wherein it is clear that preventing “non desired genetic modifications” that can accumulate over time necessarily and inherently increases the productive life-time of the cultured cells.  Upon performance of the combination of Zhang et al. and  Van Melderen et al. as et al. would be fully expected to be maintained for a cell population producing FFA wherein expression of ccdA antitoxin gene is linked to FAA production as discussed above.
Regarding claim 20, claim 20 recites that “the production of the metabolite has a high fitness cost of production of greater than or equant to about 15%,” which appears to be the recitation of a property of the genetically modified microbial cell product recited in clam 14.
	Zhang et al., Fig. 1, (Fig. 13 of  62/214,248) describe the genotype for the described E. coli QCFAL+ strain having several genetic modifications to direct the metabolism of the cell towards fatty acid overproduction including expression of TesA thioesterase.  Zhang et al., para. [0014]; 62/214,248, Fig. 2B.  However, Zhang et al. do not directly indicate the “fitness cost of production” of these modifications.  However, as described in the specification, i.e., “According to a further embodiment of the genetically modified microbial cell of the invention, the cellular metabolite is selected from the groups consisting of: isoprenoid(s), vitamin(s), carboxylic acid(s), amino acid(s), fatty acid(s), alcohol(s), and polyketide(s).”  Specification, page 5, lines 8-11.  As such, the specification appears to describe that a cell engineered to produce fatty acids is the kind of metabolite that imposes a fitness cost of production of greater to or equal to about 15%.  “ “"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same."  MPEP 2112(V).  Here, the stated fitness cost appears to be a property of engineering a cell to produce fatty acid as a metabolite not directly related to the presence of the recited first and second polynucleotides that do not themselves comprise elements directly responsible for fatty acid production (e.g. expression of a thioesterase).  As such, it appears that any cell engineered to produce a significant amount of fatty acid as a metabolite has a fitness cost for such fatty acid production that greater or equal to about 15%.  

Claims 14 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., Van Melderen et al., Peubez et al., Szpirer et al., Janben et al. and Hoskisson et al. as applied to s 14, 20 and 22 above, and further in view of Uniprot, Accession No. P0A749, 2014, www.uniprot.org.
	The features of claims 14, 20 and 22 taught by Zhang et al., Peubez et al., Szpirer et al., Janben et al. and Hoskisson et al. are discussed above.  Regarding recitation that an essential protein has at least 80% identity to recited SEQ ID NO: 76, as discussed above, Peubez et al. teach several alternatives for selection genes in replacement of the traditional use of antibiotic selection genes with added antibiotic as a selective pressure.  In addition to the use of ccdA and ccdB genes as discussed above, Peubez et al. teach the “principle of down regulating an essential gene upon plasmid loss has been exploited in a very original way for the design of new vectors for gene therapy [8,9]. The expression of the essential gene murA encoding an enzyme essential for the biosynthesis of cell wall is under control of the Tet repressor, TetR expression is inhibited by an RNA-RNA antisense interaction with RNAI derived from plasmid origin of replication.”  Peubez et al., page 2, bridging column.  That is, the endogenous murA gene is placed under the control of a promoter wherein expression of the murA under control of such promoter is dependent upon a product (RNAI) produce by a plasmid in order to promote maintenance of the plasmid.  Zhang et al. indicate that linking the expression of any gene necessary for survival of the cell to the formation of a complex between FadR and FFA/acyl-CoA satisfies the requirement of a selection gene as taught by Zhang et al.  Since there are many genes taught in the prior art as selection genes or essential genes in E. coli, the ordinarily skilled artisan at the time of filing would have readily recognized that any of these selection or essential genes can serve as the selection gene within embodiments of Zhang et al. including the murA gene as taught by Peubez et al. since all such genes are expressly taught to be and to function as selection genes and any such gene whose expression is required for survival or division of an E. coli cell satisfies the requirements for a selection gene as taught by Zhang et al.  It is noted that since the murA does not complement for any nutrient auxotrophy that use of a murA gene as a selection gene is compatible with use of a rich media just as the ccdA and ccdB genes are compatible with use with a rich media. Uniprot P0A749 evidences that the murA gene from E. coli encodes an amino acid sequence identical to recited SEQ ID NO: 76.  As taught by Peubez et al., murA gene is among a limited number of specifically identified selection or essential genes for use in E. coli that both 1) avoids the need for an antibiotic to be added to the culture and 2) does not require a murA as a selection gene within embodiments of a selection gene of Zhang et al. to achieve these benefits, which can be achieved by placing an endogenous murA gene of E. coli under control of a PAR promoter as taught by Zhang et al.    

Claims 14, 18, 20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., Van Melderen et al., Peubez et al., Szpirer et al., Janben et al. and Hoskisson et al. as applied to claims 14, 20 and 22 above, and further in view of Lee (High cell-density culture of Escherichia coli, IBTECH 14 (1996): 98-105) and Steele (Cornell researchers move beyond 'nano' to 'atto' to build a scale sensitive enough to weigh a virus, Cornell Chronicle, 2 April 2004, news.cornell.edu/stories/2004/04/building-scale-sensitive-enough-weigh-virus).
The reasons why the ordinarily skilled artisan at the time of filing would have been motivated to culture any cell producing fatty acids produced under the guidance of the teachings of Zhang et al. by continuous culture as discussed by Janben et al. is discussed above.  Regarding claim 23, Janben et al. further discuss “Although many studies have focused on the engineering of an efficient production strain, they were mostly performed in a batch mode. If investigated, fed-batch fermentations have significantly increased the productivity, and titers of 2.5 g l-1 to 7 g l-1 have been achieved.” Janben et al., page 14, right column.  As such, Janben et al. teach that batch and fed-batch cultivation is known and well-established in the prior art as a method for culturing an E. coli cell producing fatty acids in order to obtain fatty acids.  At the time of filing the ordinarily skilled artisan would have been motivated to culture any E. coli cell engineered to produce fatty acids—including any such cell produced under the direction of Zhang et al.—by either batch or fed-batch cultivation since Janben et al. expressly teach that both batch or fed-batch cultivation are known techniques demonstrated to be successful in culturing E. coli to produce fatty acids.  Further, the working examples of Zhang et al. exemplify culturing by fed-batch culturing.
As evidenced by Steele, the weight of a single E. coli cell is 665 femtograms that can be rounded up to 1 picogram.  The ordinarily skilled artisan would readily understand that production of any cell following the guidance of Zhang et al. by recombinant modification results in a single transformant cell that divides to form an isoclonal population. “Non-genetic cell-to-cell variation is known to arise in isoclonal populations due to several naturally-inherent factors.” Zhang et al., para. para. [0004].  That is, the ordinarily skilled artisan would have understood that the term “isoclonal population” means a population of bacterial cells that arose from a single progenitor cell of the population, such progenitor cell being a single cell originally having the selection gene and product-responsive biosensor of Zhang et al. introduced by recombinant modification.  Since a single E. coli cell weights 1 pg, one gram of cell mass represents a population of approximately 1012 cells which is the approximate value of 240 ( =1.0995 x 1012) or the original cell giving rise to an isoclonal population of 1 gram of E. coli cells doubling 40 times.  
Claim 14 does not directly state the point from which “the cells undergo at least 40 . . . generations of cell multiplication” is measured.  Under the broadest reasonable interpretation of the cited claim language such number of generation is measured as the total number of multiplications from the original cell giving rise to an isoclonal population.  Under this interpretation, any isoclonal population of E. coli cells having 1 gram or more of mass has undergone at least 40 generations of cell multiplication.  
As discussed above, it is understood in the prior art as taught by Hoskisson et al. that cells undergoing continuous culture can continuously divide to create new generations of cell division continually.  Lee, Box 1, teach that fed-batch cultures are understood to have a positive specific growth rate that depends in part upon the feeding of fresh culture and nutrients into the fed-batch culture such that similar to continuous culture new generation of cells are constantly produced.  Further, as evidenced by Table 1 of Lee, it is understood that fed-batch culture techniques can generate cell densities of several grams per liter including the possibility of over 100 grams of cells per liter of culture.  Again, a mass of 1 gram of cell mass from an isoclonal population represents a population that has doubled in size at least 40 times.  At the time of filing, the production of an isoclonal population that has double in size at least 40 times (i.e. at least 40 generation) is not considered to be inventive since the prior art including Zhang et al., Janben et al. and Lee et al. teach that it is routine to produce cultures with several grams of isoclonal cells.  Regarding claim 18, it is noted that “fed-batch culture” is considered to be a species within a larger genus of “batch culture,” wherein both are “batch culture” techniques since produce is not removed during culturing.  Regardless, it is not considered to be inventive to provide at least 1 gram of cells of isoclonal population from any suitable cultivation method including non-fed batch cultivation since all such methods routinely produce at least one gram of cell mass.  For example, Janben et al. teach that “Although many -1 to 7 g l-1 have been achieved. Janben et al., page 14, right column.  As such, it is well-established in the art to culture cells producing fatty acids by batch culturing.

Response to arguments
Applicant argues:

    PNG
    media_image2.png
    374
    845
    media_image2.png
    Greyscale
 
	The Examine disagrees.  The disclosure of Zhang et al. clearly contemplates the cells suggested therein be used for commercial application wherein Jarben et al. teach that it is well-known to culture cells for producing fatty acids and derivatives by continuous culture that is undergoing constant multiplication.  Regarding the number of generations, Zhang et al. directly describe the use of isoclonal populations of cells for fatty acid production.  The meaning of generation number for an isoclonal population is discussed in the current rejections.

	Applicant argues:

    PNG
    media_image3.png
    385
    817
    media_image3.png
    Greyscale

	The “introducing” step of claim 14 only states  that a substrate having an intended use of production a metabolite is present, which is satisfied, for example, by the presence of any carbohydrate.  Claim 14 does not state that metabolite is produced during the entire time of the “introducing step”; although a metabolite needs to be produced at least part of the time in order for the “recovering” step to be performed.  Claim 14 does not recite that a metabolite is produced without the addition of IPTG or without the presence of antibiotic at any point.  It is noted that the reasons why one having ordinary skill in the art would have used selection techniques other than leucine auxotrophy are discussed in the rejection since the claims have been amended to recite a requirement for a nutrient rich cultivation medium.

	It is noted that applicant makes several references to Example 7 of Zhang et al.  It is noted that citation to Example 7 of Zhang et al. is limited only to Zhang’s stated interest in commercial or large scale fermentations.  Other references are cited regarding why the ordinarily skilled artisan would have been motivated to employ continuous culture.  Again, it is noted that 1) the claims have no requirement that IPTG or another inducing agent is not used, and 2) the “introducing” step of claim 14 has no positive recitation that a biosynthetic metabolite is produced with or without any induction nor that the 40 generations is measured only during a time period wherein the metabolite is being produced.  



    PNG
    media_image4.png
    601
    854
    media_image4.png
    Greyscale

	Claim 14 recites no requirement that any particular selection pressure is present or not present.  Rather, the claim 14 is completely consistent with and read upon Example 4 (page 49) of the specification which includes chloramphenicol and spectinomycin in culture media for 55 cell generations to simulate a fermentation of large industrial scale.  The recitation of “whereby arrest of growth . . . does not depend on externally supplied growth inhibitor” is a statement of how the recited “complex” operates wherein antibiotics can be present for other purposes such as plasmid maintenance as recited illustrated in Example 4 of the specification.  This directly evidences that claim 14 is silent regarding the presence or absence of any particular selective pressure although limitations are recited regarding the function of the “complex.”  However, it is noted that the FadR biosensor controlling expression of leucine biosynthesis genes does not depend on externally supplied growth inhibitor and the rejections above discuss other mechanisms such as toxin/antitoxin that are suggested by the prior art.


	
    PNG
    media_image5.png
    223
    860
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    309
    831
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    415
    876
    media_image7.png
    Greyscale

	The claims have no recitation of a requirement for selection of “beneficial mutations.”  The broadest reasonable interpretation of “preventing” includes reduction of incidence in a population wherein i.e. no escapees) that may gain a disadvantageous genetic mutation nor zero cells that may gain a mutation that is possibly advantageous for growth.  As discussed in the rejection, the methods of Zhang et al. suppress the appearance of any mutant detrimental to metabolite production as measured by SNPs that affect fatty acid production.  That is, “a group of ten colonies from each culture (Tc treated or non-treated) was selected for genome sequencing, and the results showed only three non-synonymous SNPs in each group, relative to the parent strain QCFAT+. These SNPs were confirmed to be unrelated to the improved FFA yield (FIGS. 21A and 21B), and some of them were likely to be mutations in response to the stress conditions used for selection (see tables in FIG. 22). Although PopQC can improve titers by selecting for beneficial genetic mutants, the results indicate that in the case of FFA production, PopQC improved titers through selection of non-genetic, metabolic variants.” Zhang et al., para. [0113].  This is a description that the selected cells simply do not have any genetic variation related to the appearance of non-producing mutants such that such proliferation of disadvantageous genetic mutation is effectively prevented.  
The mutation in rpoC observed by Zhang et al. is described as arising from “RpoC mutations were reported to be involved in resistance to surfactants and the increase of cell growth rate in a minimal
medium” and is therefore outside the scope of a mutation that results in a non-producing spontaneous mutant as recited in claim 14. Zhang et al., para. [0113]; 62/214,248, para. [0027]. Rather, the described RpoC mutation may be advantageous but regardless is not a non-producing mutant.  As such, Zhang et al. report the production of no “escapees” that are a non-producing spontaneous mutant.


    PNG
    media_image8.png
    585
    843
    media_image8.png
    Greyscale

	Janben et al. teach the application of E. coli producing FFA or derivatives using E. coli that have no introduced mechanisms to exclude non-producing cells, although Zhang et al. teach that a majority of cells may eventually become poor or non-producing in a culture.  As such, the reasons why one having ordinary skill in the art would have been motivated to culture a fatty acid producing cell in large scale commercial application including continuous culture is not dependent upon the presence or absence of an introduced mechanism to select against poor producing cells.  As such, there is no reason to believe that the presence of a mechanism to minimize non-producing cells would result in a lack of expectation of success that such cells can be cultured to produced fatty acids in the same manner as the cells described by Janben et al. are cultured.  That is, an expectation of success is that 1) some fatty acid is produced, and 2) that the total amount of fatty acid obtained may be more regardless of whether any efficiency in producing fatty acid is gained or not.  
Regardless, Zhang et al. directly suggest that a benefit may be obtained by improving culture productivity.  The entire disclosure of Zhang et al. is directed at “to enhance product yield in a cost-effective and industrially-relevant manner.” Zhang et al., para. [0114].  The ordinarily skilled artisan at the et al. fall well short of fatty acid production in an “industrially-relevant manner” wherein an industrially-relevant process would produce many kilograms (if not tons) of fatty acid product.  Rather, the ordinarily skilled artisan at the time of filing would have readily recognized that the working examples of Zhang et al. are investigational to demonstrate a proof of concept of improvements that may then be further applied in an “industrially-relevant manner” if possible benefits are indicated.
For these reasons, the working examples of Zhang et al. would not discourage the ordinarily skilled artisan at the time of filing from culturing any cell suggested by Zhang et al. at an industrially scale with many generations of cell multiplication.
Janben et al., page 14, right column, explain that “Although many studies have focused on the engineering of an efficient production strain, they were mostly performed in a batch mode. If investigated, fed-batch fermentations have significantly increased the productivity.”  As such, there is a general expectation that although initial investigations are normally done with smaller batch fermentations that larger scale fermentations such as batch-mode (and also continuous) are largely understood as possibly providing production benefits.   

Applicant argues:

    PNG
    media_image9.png
    181
    828
    media_image9.png
    Greyscale

	 “[A] group of ten colonies from each culture (Tc treated or non-treated) was selected for genome sequencing, and the results showed only three non-synonymous SNPs in each group, relative to the parent strain QCFAT+. These SNPs were confirmed to be unrelated to the improved FFA yield (FIGS. 21A and 21B), and some of them were likely to be mutations in response to the stress conditions used for selection (see tables in FIG. 22). Although PopQC can improve titers by selecting for beneficial genetic mutants, the results indicate that in the case of FFA production, PopQC improved titers through selection of non-genetic, metabolic variants.” Zhang et al., para. [0113].  This is a description that the methods of Zhang et al. suppresses (i.e. prevents) genetic mutation wherein the selected variants do not have any genetic mutations related to the appearance of non-producing mutants.

	Applicant argues:
	
    PNG
    media_image10.png
    419
    834
    media_image10.png
    Greyscale

The claims do not require any specific optimization, productivity nor yield of fatty acid product.  The claims only require 40 generations of cell division from an original progenitor cell.  The claims do not recite a minimum culture volume.  The claims can be practiced in a small-scale fermenter as demonstrated in Example 4 of the specification.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141.  The examiner can normally be reached on Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TODD M EPSTEIN/Examiner, Art Unit 1652